DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The office action is being examined in response to the amendments submitted by the Applicant on December 03, 2020.  
Claims 1, 3, 5-8, 10-15, and 17-20 have been amended.
Claims 2, 9, and 16 have been canceled.
Claims 21-23 have been added. 
Claims 1, 3-8, 10-15, and 17-23 are pending and have been examined. 
This action is made FINAL.
Response to Arguments

	The Examiner withdraws the 112 rejections as discussed in the Non-Final Rejection, dated September 4, 2020, due to Applicant’s amendments. Moreover, as discussed below regarding analyses of the claims under 101; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole, integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   
Independent claims 1 and 15 are directed to a method (claim 1) and a computer system (claim 15). Thus, on its face, independent claims 1 and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019").Under Step 2A, Prong One, claims 1 and 15 recite, in part, a method and a system of organizing human activity. Using the limitations in claim 15 to illustrate, the claim recites A computer system, comprising: a memory comprising computer-executable instructions, and a processor configured to execute the computer-executable instructions and cause the computer system to: obtain a transaction record associated with a user, the transaction record comprising a transaction description; obtain one or more user positions associated with the user, wherein each user position comprises a timestamp; obtain one or more business records associated with each respective user position of the one or more user positions, wherein an establishment corresponding to each business record associated with a respective user position is within a threshold range of the respective user position; calculate one or more similarity scores, wherein each similarity score of the one or more similarity scores is based on a similarity between a respective business record of the one or more business records and the transaction record; associate the transaction record with a business record of the one or more business records based on a maximum similarity score of the one or more similarity scores; determine a transaction time for the transaction record based on at least a timestamp of a user position associated with the business record associated with the transaction record; provide the transaction time for the transaction record as an input to a machine learning model that has been trained based on historical transaction times and historical classifications of historical transactions; determine, based on an output from the machine learning model in response to the input, a classification for the transaction record; receive user input indicating whether the classification is accurate; and re-train the machine learning model based on the user input and the transaction time for the transaction record, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite, a computer system, comprising: a memory comprising computer-executable instructions, and a processor configured to execute the computer-executable instructions and cause the computer system to: {…} determine a transaction time for the transaction record {…}; provide the transaction time for the transaction record as an input to a machine learning model {…} determine, based on an output from the machine learning model in response to the input, a classification for the transaction record; receive user input indicating whether the classification is accurate; and re-train the machine learning model based on the user input and the transaction time for the transaction record. provide the transaction time for the transaction record as an input to a machine learning model… and re-training a machine learning model based on the transaction time, is not a step considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. Thus, determining the transaction time is a necessary input for determining a classification for a transaction record. 
The claimed system and method determines the transaction time for a transaction record, then provide the transaction time for the transaction record as an input to a machine learning model, then determines, based on an output from the machine learning model in response to the input, a classification for the transaction record. The system then receives user input indicating whether the classification is accurate. Per the claims, the machine learning model is re-trained based on {…} the transaction time for the transaction record. Therefore, because determining and providing user transaction time as an input to the machine learning model; receiving user input indicating whether a classification is accurate, and re-training the model based on both the user input and the transaction time for the transaction record, ultimately leads to more accurate determination of transaction time for a transaction.  Thus, the claimed invention is directed to an improvement in technology for determining a classification for a transaction record, not an abstract idea. Accordingly, because claims 1, 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-23 are eligible. 
	Regarding the 103 rejections Applicant asserts, “[b]y contrast, Applicant's claims recite determining a transaction time for a transaction that has already taken place based on a timestamp of a user position associated with a business record associated with the transaction record. Kumaraguruparan includes no such teaching.…“ Applicant Remarks, pg. 16. The Examiner respectfully disagrees. Applicant’s claims as set forth in the Non Final Rejection fail to recite that which Applicant argues. For example, Applicant’s claim 1 recited, “A method of predicting a transaction time based on user position data, comprising: {…} determining a predicted transaction time …; in stark contrast, Applicant currently amends this language, specifically removing the limitation “predicted;” so to recite, {..} determining a transaction time, wherein the claims have been given a different analysis due to the change in scope. 
Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.
   

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-8, 11-15, and 18-23 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20070174082 A1 to Singh, in view of U.S. App. Pub. No. US 20190114614 A1 to Kumaraguruparan, and further in view of US 20160203506 A1 to Butler.
 (Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 1:
	Singh teaches:
1. A method of training a machine learning model, comprising: obtaining a transaction record associated with a user, the transaction record comprising a transaction description;
Fig. 1; [0022] … Exemplary data that can be stored by computer system 210 include but are not limited to time/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., a transaction record); [0028] teaching a record comprises a {description e.g., merchant business information “mobile merchant,” plumbers, “fixed merchant,” e.g., gas station};  
{obtaining one or more user positions associated with the user,} wherein each user position comprises a timestamp; 
Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120; [0022] …{e.g., time of the payment at a gas station} of parties engaging in m-commerce transactions…; 
obtaining one or more business records associated with each respective user position of the one or more user positions, {…} 
Singh Fig. 1; [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
calculating one or more similarity scores, wherein each similarity score of the one or more similarity scores is based on a similarity between a respective business record of the one or more business records and the transaction record; 
Fig. 1, [0019] …location and time data received for calculation; [0028] teaching, a user making a payment (transaction record} at a merchant,  gas station 320 {business record} … computing environment can give the transaction a location indicative of a higher probability of fraud {similarity score} than if the user 330 had remitted a mobile payment to a base station 325 whose coverage area included the gas station … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station); See also Fig. 4 “
associating the transaction record with a business record of the one or more business records based on a maximum similarity score of the one or more similarity scores; 
Fig. 4 “Threshold {maximum} based on location score {e.g., similarity score} for payment}; [0025] Based on the data derived from the pattern of use and the location of both mobile transactions and other communications … calculating a location score which reflects the probability that a given mobile transaction is fraudulent. For example, assume user 200 has a pattern of phone use and payment {transaction data} in which the user is monitored to communicate to a regular set of base stations 206. However, if a payment is made in the radius of a base station 205 which, as the stored location information indicates (e.g., [0028] the gas station, business record associated with transaction}, never or infrequently is visited by user 200, then this transaction can be with a location score indicative of a higher probability of fraud.

Singh does not explicitly teach however Kumaraguruparan teaches:

obtaining one or more user positions associated with the user, {…}; 
Kumaraguruparan [0021], [0025] For example, the mobile device (201) transmits its current geographical location, computed by the position determination device (263), using the longer ranger transceiver (113) to the server (228).
{obtaining one or more business records…} wherein an establishment corresponding to each business record associated with a respective user position is within a threshold range of the respective user position; 
Kumaraguruparan [0076], [0077] For example, when the location of the mobile device is within a predetermined distance for a time period longer than a threshold, the mobile application is configured to predict that a payment transaction is about to be made using the transaction terminal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method for predicting a transaction based at least in part on the location of a mobile device Kumaraguruparan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for predicting a transaction based at least in part on the location of a mobile device as taught in Kumaraguruparan at least at Abstract.

Singh does not explicitly teach however Butler teaches:

determining a transaction time for the transaction record based on at least a timestamp of a user position associated with the business record associated with the transaction record; 
Butler [0011] teaching an account management system training a classifier model {…}; the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; See also [0027]
providing the transaction time for the transaction record as an input to a machine learning model that has been trained based on historical transaction times and historical classifications of historical transactions; 
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 
determining, based on an output from the machine learning model in response to the input, a classification for the transaction record; receiving user input indicating whether the classification is accurate; and 
Butler [0032] teaching, In an example embodiment, the predictive model or classifier model comprises inputs … to determine the output (for example, the likelihood that a financial transaction was completed or an offer redeemed {e.g., a classification}; [0025] receiving user input indication {clicking an offer [e.g., [0032], [0041]] generated by the account management system)
re-training the machine learning model based on the user input and the transaction time for the transaction record.  
Butler [0011] …the process is an ongoing learning process, wherein data is continuously added to the account management system and the model is continuously updated. In an example embodiment, a user operating the user computing device enables a payment transaction prediction feature on the user computing device;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].


Regarding claim 4:
	Singh teaches:
4. The method of claim 1, wherein each of the one or more user positions comprises global positioning system (GPS) coordinates.
[0021] The mobile device (201) is configured to use the position determination device (263) to determine its current position. For example, the position determination device (263) of one embodiment is a GPS receiver configured to receive GPS signals (269) from GPS satellites

Regarding claim 5:
	Singh teaches:
5. The method of claim 1, wherein each business record of the one or more business records comprises at least one of a type of an establishment or a name of the establishment, and   
Singh Fig. 1; [0019], [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
calculating each similarity score comprises comparing at least one of the type of the establishment or the name of the establishment of the respective business record with the transaction description of the transaction record.  
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120; [0028] A merchant, such as a gas station 320, can be within the coverage area of a certain base station 325 … {teaching} By way of example, if user 330 attempts to make a mobile payment (e.g., a transaction record} … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station); See also Fig. 4 “

Regarding claim 6:
	Singh teaches:
6. The method of claim 1, wherein: the transaction record further comprises timing data, {…} 
Singh Fig. 1; [0022] teaching… computer system 210 can store data pertaining to various calls made using mobile communications network 230. Exemplary data that can be stored by computer system 210 include but are not limited to {time/duration} of the calls… the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record);

Singh does not explicitly teach however Butler teaches:

6. The method of claim 1, wherein: {…} the method further comprises making changes to the timing data of the transaction record using the transaction time 
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] e.g., {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].


Regarding claim 7:
	Singh teaches:
7. The method of claim 1, wherein: the transaction record further comprises timing data, and {…}
Fig. 1; [0005], [0022] teaching … data that can be stored by computer system 210 include but are not limited to {timing data}/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record); [0028] record comprises a description {e.g., merchant business information “mobile merchant,” plumbers, “fixed merchant,” e.g., gas station};  

Singh does not explicitly teach however Kumaraguruparan teaches:


the one or more user positions correspond to one or more dates within a search period defined based on the timing data.  
Kumaraguruparan [0021], [0083] {user position corresponding to dates, e.g., transactions at locations during certain days of the week}, [0025] For example, the mobile device (201) transmits its current geographical location, computed by the position determination device (263), using the longer ranger transceiver (113) to the server (228); [0080] {user positions based on timing data of user transaction}, based on a training set of location data of mobile devices that have locations in the vicinity of the transaction terminal and that have known statuses as to whether or not the users of the mobile devices have made the payment transactions on the transaction terminal following the location pattern.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method for predicting a transaction based at least in part on the location of a mobile device Kumaraguruparan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for predicting a transaction based at least in part on the location of a mobile device as taught in Kumaraguruparan at least at Abstract.

		
Regarding claim 8:
	Singh teaches:
8. A non-transitory computer readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to perform a method of training a machine learning model, the method comprising: obtaining a transaction record associated with a user, the transaction record comprising a transaction description;
Singh Fig. 1; [0022] In an illustrative operation, computer system 210 can use data storage system 220 to store data pertaining to various calls made using mobile communications network 230. Exemplary data that can be stored by computer system 210 include but are not limited to time/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record); [0028] record comprises a description {e.g., merchant business information “mobile merchant,” plumbers, “fixed merchant,” e.g., gas station};  
{obtaining one or more user positions associated with the user}, wherein each user position comprises a timestamp; 
Singh Fig. 1, [0019] …teaching, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s… [0022] Exemplary data that can be stored by computer system 210 include but are not limited to {e.g., time of the payment at a gas station}/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions…; 
obtaining one or more business records associated with each respective user position of the one or more user positions, {…} 
Singh Fig. 1; [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
calculating one or more similarity scores, wherein each similarity score of the one or more similarity scores is based on a similarity between a respective business record of the one or more business records and the transaction record; 
Fig. 1, [0019] …location and time data received for calculation; [0028] teaching, a user making a payment (transaction record} at a merchant,  gas station 320 {business record} … computing environment can give the transaction a location indicative of a higher probability of fraud {similarity score} than if the user 330 had remitted a mobile payment to a base station 325 whose coverage area included the gas station … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station); See also Fig. 4 “
associating the transaction record with a business record of the one or more business records based on a maximum similarity score of the one or more similarity scores;   
Fig. 4 “Threshold {maximum} based on location score for payment}; [0025] Based on the data derived from the pattern of use and the location of both mobile transactions and other communications from the mobile communications device, computing environment 120 and location score based authorization engine 130 can calculate a location score which reflects the probability that a given mobile transaction is fraudulent. For example, assume user 200 has a pattern of phone use and payment {transaction data} in which the user is monitored to communicate to a regular set of base stations 206. However, if a payment is made in the radius of a base station 205 which, as the stored location information indicates (e.g., [0028] the gas station, business record}, never or infrequently is visited by user 200, then this transaction can be {associated} with a location score indicative of a higher probability of fraud.

Singh does not explicitly teach however Kumaraguruparan teaches:

obtaining one or more user positions associated with the user, wherein each user position comprises a timestamp; 
Kumaraguruparan [0021], [0025] For example, the mobile device (201) transmits its current geographical location, computed by the position determination device (263), using the longer ranger transceiver (113) to the server (228).
{obtaining one or more business records} wherein an establishment corresponding to each business record associated with a respective user position is within a threshold range of the respective user position; 
Kumaraguruparan [0076, [0077] For example, when the location of the mobile device is within a predetermined distance for a time period longer than a threshold, the mobile application is configured to predict that a payment transaction is about to be made using the transaction terminal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method for predicting a transaction based at least in part on the location of a mobile device Kumaraguruparan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for predicting a transaction based at least in part on the location of a mobile device as taught in Kumaraguruparan at least at Abstract.

Singh does not explicitly teach however Butler teaches:

determining a transaction time for the transaction record based on at least a timestamp of a user position associated with the business record associated with the transaction record; 
Butler [0011] teaching an account management system training a classifier model {…}; the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; See also [0027]
providing the transaction time for the transaction record as an input to a machine learning model that has been trained based on historical transaction times and historical classifications of historical transactions;
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 
determining, based on an output from the machine learning model in response to the input, a classification for the transaction record; receiving user input indicating whether the classification is accurate; and
Butler [0032] teaching, In an example embodiment, the predictive model or classifier model comprises inputs … to determine the output (for example, the likelihood that a financial transaction was completed or an offer redeemed {e.g., a classification}; [0025] receiving user input indication {clicking an offer [e.g., [0032], [0041]] generated by the account management system)
and re-training the machine learning model based on the user input and the transaction time for the transaction record.
Butler [0011] …the process is an ongoing learning process, wherein data is continuously added to the account management system and the model is continuously updated. In an example embodiment, a user operating the user computing device enables a payment transaction prediction feature on the user computing device;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].

Regarding claim 11:
	Singh teaches:
11. The non-transitory computer readable medium of claim 8, wherein each of the one or more user positions comprises global positioning system (GPS) coordinates.  
Singh [0021] The mobile device (201) is configured to use the position determination device (263) to determine its current position. For example, the position determination device (263) of one embodiment is a GPS receiver configured to receive GPS signals (269) from GPS satellites



Regarding claim 12:
	Singh teaches:
12. The non-transitory computer readable medium of claim 8, wherein: each business record of the one or more business records comprises at least one of a type of an establishment or a name of the establishment, and
Singh Fig. 1; [0019], [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
calculating each similarity score comprises comparing at least one of the type of the establishment or the name of the establishment of the respective business record with the transaction description of the transaction record. 
Singh Figs. 1, 4, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120; [0028] A merchant, such as a gas station 320, can be within the coverage area of a certain base station 325 … {teaching} By way of example, if user 330 attempts to make a mobile payment (e.g., a transaction record} … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station); 




Regarding claim 13:
	Singh teaches:
13. The non-transitory computer readable medium of claim 8, wherein: the transaction record further comprises timing data, {…}.
Singh Fig. 1; [0022] In an illustrative operation, computer system 210 can use data storage system 220 to store data pertaining to various calls made using mobile communications network 230. Exemplary data that can be stored by computer system 210 include but are not limited to time/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record);

Singh does not explicitly teach however Butler teaches:

wherein: {…} the method further comprises making changes to the timing data of the transaction record using the transaction time.
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] e.g., {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].

Regarding claim 14:
	Singh teaches:
14. The non-transitory computer readable medium of claim 8, wherein: the transaction record further comprises timing data, {…} and
Fig. 1; [0005], [0022] teaching … data that can be stored by computer system 210 include but are not limited to {timing data}/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record); [0028] record comprises a description {e.g., merchant business information “mobile merchant,” plumbers, “fixed merchant,” e.g., gas station}; 

Singh does not explicitly teach however Kumaraguruparan teaches:

the one or more user positions correspond to one or more dates within a search period defined based on the timing data.  
Kumaraguruparan [0021], [0083] {user position corresponding to dates, e.g., transactions at locations during certain days of the week}, [0025] For example, the mobile device (201) transmits its current geographical location, computed by the position determination device (263), using the longer ranger transceiver (113) to the server (228); [0080] {user positions based on timing data of user transaction}, based on a training set of location data of mobile devices that have locations in the vicinity of the transaction terminal and that have known statuses as to whether or not the users of the mobile devices have made the payment transactions on the transaction terminal following the location pattern.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method for predicting a transaction based at least in part on the location of a mobile device Kumaraguruparan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for predicting a transaction based at least in part on the location of a mobile device as taught in Kumaraguruparan at least at Abstract.


Regarding claim 15:
	Singh teaches:
15. A computer system, comprising: a memory comprising computer-executable instructions, and a processor configured to execute the computer-executable instructions and cause the computer system to: obtain a transaction record associated with a user, the transaction record comprising a transaction description;.
Singh Fig. 1; [0022] In an illustrative operation, computer system 210 can use data storage system 220 to store data pertaining to various calls made using mobile communications network 230. Exemplary data that can be stored by computer system 210 include but are not limited to time/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record); [0028] record comprises a description {e.g., merchant business information “mobile merchant,” plumbers, “fixed merchant,” e.g., gas station};  
{obtain one or more user positions associated with the user,} wherein each user position comprises a timestamp; 
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120; [0022] Exemplary data that can be stored by computer system 210 include but are not limited to {e.g., time of the payment at a gas station}/duration of mobile telephony calls, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions…;
obtain one or more business records associated with each respective user position of the one or more user positions, {…} 
Singh Fig. 1; [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
calculate one or more similarity scores, wherein each similarity score of the one or more similarity scores is based on a similarity between a respective business record of the one or more business records and the transaction record;
Fig. 1, [0019] …location and time data received for calculation; [0028] teaching, a user making a payment (transaction record} at a merchant,  gas station 320 {business record} … computing environment can give the transaction a location indicative of a higher probability of fraud {similarity score} than if the user 330 had remitted a mobile payment to a base station 325 whose coverage area included the gas station … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station); See also Fig. 4 “
associate the transaction record with a business record of the one or more business records based on a maximum similarity score of the one or more similarity scores;
Fig. 4 “Threshold {maximum} based on location score for payment}; [0025] Based on the data derived from the pattern of use and the location of both mobile transactions and other communications from the mobile communications device, computing environment 120 and location score based authorization engine 130 can calculate a location score which reflects the probability that a given mobile transaction is fraudulent. For example, assume user 200 has a pattern of phone use and payment {transaction data} in which the user is monitored to communicate to a regular set of base stations 206. However, if a payment is made in the radius of a base station 205 which, as the stored location information indicates (e.g., [0028] the gas station, business record}, never or infrequently is visited by user 200, then this transaction can be {associated} with a location score indicative of a higher probability of fraud.

Singh does not explicitly teach however Kumaraguruparan teaches:

{obtain one or more business records…}wherein an establishment corresponding to each business record associated with a respective user position is within a threshold range of the respective user position;
Kumaraguruparan [0076, [0077] For example, when the location of the mobile device is within a predetermined distance for a time period longer than a threshold, the mobile application is configured to predict that a payment transaction is about to be made using the transaction terminal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method for predicting a transaction based at least in part on the location of a mobile device Kumaraguruparan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for predicting a transaction based at least in part on the location of a mobile device as taught in Kumaraguruparan at least at Abstract.

Singh does not explicitly teach however Butler teaches:

determine a transaction time for the transaction record based on at least a timestamp of a user position associated with the business record associated with the transaction record; 
Butler [0011] teaching an account management system training a classifier model {…}; the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; See also [0027]
provide the transaction time for the transaction record as an input to a machine learning model that has been trained based on historical transaction times and historical classifications of historical transactions; 
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 
determine, based on an output from the machine learning model in response to the input, a classification for the transaction record; receive user input indicating whether the classification is accurate; and 
Butler [0032] teaching, In an example embodiment, the predictive model or classifier model comprises inputs … to determine the output (for example, the likelihood that a financial transaction was completed or an offer redeemed {e.g., a classification}; [0025] receiving user input indication {clicking an offer [e.g., [0032], [0041]] generated by the account management system)
re-train the machine learning model based on the user input and the transaction time for the transaction record.  
Butler [0011] …the process is an ongoing learning process, wherein data is continuously added to the account management system and the model is continuously updated. In an example embodiment, a user operating the user computing device enables a payment transaction prediction feature on the user computing device;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].





Regarding claim 18:
	Singh teaches:
18. The computer system of claim 15, wherein each of the one or more user positions comprises global positioning system (GPS) coordinates.  
[0021] The mobile device (201) is configured to use the position determination device (263) to determine its current position. For example, the position determination device (263) of one embodiment is a GPS receiver configured to receive GPS signals (269) from GPS satellites

Regarding claim 19:
	Singh teaches:
19. The computer system of claim 15, wherein: each business record of the one or more business records comprises at least one of a type of an establishment or a name of the establishment, and in order to calculate each similarity score the processor is further configured to
Singh Fig. 1; [0028] Computing environment 120 can also adjust the location score with parameters based on knowledge of the merchant's business (i.e., a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
cause the computer system to compare at least one of the type of the establishment or the name of the establishment of the respective business record with the transaction description of the transaction record.
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120; [0028] A merchant, such as a {gas station 320}, can be within the coverage area of a certain base station 325. … Computing environment 120 can also adjust {calculate} the location score {similarity score} with parameters based on knowledge of the merchant's business (i.e., comparison} a "mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station);


Regarding claim 20:
	Singh teaches:
20. The computer system of claim 15, wherein: the transaction record further comprises timing data, {…} 
Singh Fig. 1; [0022] In an illustrative operation, computer system 210 can use data storage system 220 to store data …data that can be stored by computer system 210 include but are not limited to {time/duration of mobile telephony calls}, the identity of the recipient of mobile telephone calls, the identity of the parties with whom are engaging in m-commerce transactions, etc. {e.g., transaction record)

Singh does not explicitly teach however Butler teaches:

and the processor is further configured to cause the computer system to make changes to the timing data of the transaction record using the transaction time.  
Butler [0011] teaching …the model is trained based on historical transaction data to predict when a payment transaction has occurred {e.g., determining a transaction time for a transaction record} based on non-payment signal data received by the account management system e.g., [0013] e.g., {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method where predictive model determines whether the user completed a financial transaction and/or redeemed the distributed offer as taught in Butler, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for using and updating a predictive model for determining whether the user completed a financial transaction as taught in Butler, at least at [0011], [0013].

Regarding claim 21:
Singh teaches:
21. The computer system of claim 15, wherein the processor is further configured to cause the computer system to store the user position associated with the business record associated with the transaction record
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120;
{computer system storing user position} in a lookup table for assignment to subsequent transaction records with attributes that are similar to those of the transaction record.  
[0090]-[0091] teaching, each transaction processor may maintain transaction records in their own {tables/database e.g., including ACH transaction attributes} which may be inaccessible by unauthorized users as set by the processor’ 
 

Regarding claim 22:
Singh teaches:
22. The method of claim 1, further comprising storing the user position associated with the business record associated with the transaction record 
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120;
in a lookup table for assignment to subsequent transaction records with attributes that are similar to those of the transaction record.  
[0090]-[0091] teaching, each transaction processor may maintain transaction records in their own {tables/database e.g., lookup table, including ACH transaction attributes} which may be inaccessible by unauthorized users as set by the processor’ 

Regarding claim 23:
Singh teaches:
23. The non-transitory computer readable medium of claim 8, wherein the method further comprises storing the user position associated with the business record associated with the transaction record
Singh Fig. 1, [0019] …Illustratively, the location and time data pertaining to the location of the users 150 and merchants 170 involved in the m-commerce transaction(s) and the time of the transaction(s) can be delivered from the mobile communications network 140 to the computing environment 120;
{computer system storing the user position} in a lookup table for assignment to subsequent transaction records with attributes that are similar to those of the transaction record
[0090]-[0091] teaching, each transaction processor may maintain transaction records in their own {tables/database e.g., lookup table, including ACH transaction attributes} which may be inaccessible by unauthorized users as set by the processor’ 


	Claims 3, 10 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20070174082 A1 to Singh, in view of U.S. App. Pub. No. US 20190114614 A1 to Kumaraguruparan, in view of US 20160203506 A1 to Butler, and further in view of US 20170195359 A1 to Grigoryan.
 (Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 3:
Grigoryan further teaches:
3. The method of claim 1, further comprising: presenting to a user in a graphical user interface (GUI) an indication of the classification for the transaction record. 
Grigoryan [0022], [0072] At process 405, the system may recalculate the trust score of the potential borrower as one or more transactions and/or transaction events are removed. Teaching the score {e.g., classification for transaction record} may be displayed to the user/potential lender; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method that implements a graphical user interface to display displaying transaction information data as taught by Grigoryan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method that utilizes a graphical user interface for displaying transaction information data to a user as taught in Grigoryian at least at Abstract.

Regarding claim 10:
	Grigoryan further teaches:
10. The non-transitory computer readable medium of claim 8, wherein the method further comprises: presenting to a user in a graphical user interface (GUI) an indication of the classification for the transaction record. 
See Grigoryan [0022], [0072] At process 405, the system may recalculate the trust score of the potential borrower as one or more transactions and/or transaction events are removed. This trust score {classification for transaction record} may be displayed to the user/potential lender; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method that implements a graphical user interface to display displaying transaction information data as taught by Grigoryan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method that utilizes a graphical user interface for displaying transaction information data to a user as taught in Grigoryian at least at Abstract.

Regarding claim 17:
17. The computer system of claim 15, wherein the processor is further configured to cause the computer system to present to a user in a graphical user interface (GUI) an indication of the classification for the transaction record.
Grigoryan [0022], [0072] At process 405, the system may recalculate the trust score of the potential borrower as one or more transactions and/or transaction events are removed. This trust score {classification for transaction record} may be displayed to the user/potential lender; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Singh to substitute the system and method that implements a graphical user interface to display displaying transaction information data as taught by Grigoryan, which is common to the same field of endeavor of payment authorization using location data. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method that utilizes a graphical user interface for displaying transaction information data to a user as taught in Grigoryian at least at Abstract.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent App No. US-8768838-B1 to Hoffman
(2) U.S. Patent Application Publication US-20200019950-A1 to Poole
(3) U.S. Patent Application Publication US-20120303425-A1 to Katzin 
(4) U.S. Patent Application Publication US-20130191213-A1 to Beck 
(5) U.S. Patent Application Publication US-20080215475-A1 to Ramer
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694